Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 1, it is unclear how the sub-step of gas contacting the solution is correlated to the sub-step of passing bubbles through the aqueous solution, it is suggested that “first contacts” be replaced with “begins to pass through…”.
 In claim 2, the articles “a” and “an” respectively are needed before each type of recited microorganism for grammatical clarity.
In claim 9, the article “of” is needed before “from” for grammatical clarity.
In claim 14, “of above at least 18 C” is vague and ambiguous as to what temperature higher than 18 defines the lower extent of the recited range of temperatures. Also, insertion of “, and” is needed after “180 C” to clarify that the “gas delivery apparatus” is the last item in the series of system components.
In claim 16, it is unclear how the gas being heated is correlated to the supply of gas as recited in claim 14.
In claim 18, “the flow of the aqueous solution” lacks antecedent basis, simply “flow of aqueous solution…” is suggested. Also, insertion of “, and” is needed after “flow surface” to clarify that the “chamber” is the last item in the series of system components.


In claim 21, “when the aqueous solution is under…of pressure” is vague and indefinite as to how the diameter of the bubbles is correlated to the solution coming under pressure, and is unclear whether such pressure is present at the flow surface or present elsewhere in the apparatus. 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 18-20 are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Hayata et al PGPUBS Document US 2010/0203206. With regard to independent claim 18, Hayata also discloses a system for inactivating and sterilizing microorganisms and enzymes in an aqueous solution forming liquid food products, 
and comprising, a gas supply 205 (figures 1 & 3, 104, 205, [0053, 0064-0066]) configured to supply a sterilizing and microorganism inactivating gas;
 a chamber arranged at one side of a gas permeable microfilter material (upper portion of liquid storing tank 201 and microfilter within bubble generator 204 [0064-0066]) having perforations or flow surface openings for receiving the gas [0078, 0079]; and,

Hayata further or specifically discloses: the gas permeable material openings being in the form of a microfilter  thus having micro-porous flow channels there-through for claim 19 [0024, 0025, 0078, and 0082]; and,
the flow surfaces being configured such that the gas bubbles flow in a horizontal direction of flow, while the aqueous solution may flow downwardly through a container or column comprising the chamber and gas delivery apparatus towards discharge outlet 106 and receiving treated liquid storage container 107 and thus transverse to the direction of flow of the gas bubbles for claim 20 (figure 1, [0053]).
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claims 1-4, 6, 7, 9-14, 16 and 17 are rejected under 35 U.S.C. 103 as being anticipated by Hayata et al PGPUBS Document US 2010/0203206 in view of Steffen PGPUBS Document US 2005/0244546. With regard to independent method claim 1, Hayata discloses: a method for inactivating and removing microorganisms and enzymes in an aqueous solution forming sterilized liquid food products (Abstract, [0013, 0014]) , 
and comprising forming and passing bubbles or microbubbles of a carbon-dioxide gas through the solution [0013, 0014, 0025, 0032, 0051, 0052, 0056, 0059-0065, 0071-0073],
 wherein the gas bubbles have a temperature of at least about 18 degrees C or at least about 20 degrees C, when the gas first contacts or begins to pass through the aqueous solution [0036].
Hayata is silent as to percentage of carbon dioxide of the gas present by volume although suggesting the gas essentially consisting of carbon dioxide, or being a high percentage of carbon dioxide [0015].
Steffen teaches sterilization of liquid food products by contacting the liquid with a sterilizing gas containing a controlled percentage of carbon dioxide in combination with 
Hayata further or specifically discloses: 
the microorganisms being inactivated or removed comprising viruses or bacteria for claims 2 and 3 [0036, 0056]; 
the bubbles being passed through the aqueous solution while being exposed to about 1 bar or 1 atmosphere of pressure for claim 4 [0052, 0053, 0065];
the applied carbon dioxide gas being at approximately a temperature of between 18 and 100 degrees C. for claim 9 [0055, 0074-0077];
the bubbles being formed or otherwise passing through a porous microfilter material in contact with the aqueous solution for claim 10 [0024, 0025, 0078, 0082];
the gas bubbles inherently occupying between 10 and 60 percent of a total volume of combination of aqueous solution being treated and the bubbles, given the disclosed rate of introduction of between 100 and 5,000 mL/min with respect to 25L of solution to be treated [0050] for claim 11; and, 
the aqueous solution being treated having a bulk temperature of between 20 and 50 degrees C, thus within the claimed range of between 18 and 55 degrees C or between 18 and 80 degrees C for claims 12 and 13 for [0050, 0055, 0074, 0076], the carbon dioxide gas requiring cooling by a cooler 108  [0041, 0053], thus being at a higher temperature than the liquid being treated at locations upstream of the cooler for claim 13. 

Steffen teaches sterilization of food products by contacting the liquid with a sterilizing gas containing a controlled percentage of carbon dioxide in combination with oxygen and/or ozone, such as with a modified atmosphere of between 10 and 25 percent carbon dioxide [0002, 0007-0099, 0012]. Thus, it would have been obvious to one of ordinary skill in the art of sterilizing aqueous or liquid food products, to have applied the Hayata process by controlling the percentage of carbon dioxide in the applied gas, so as to optimize product shelf life, while also fully sterilizing the liquid food product, and since such amount of carbon dioxide effectively reduces microbial multiplication.
With regard to independent claim 14, Hayata also discloses the method being carried out by a system comprising, a gas supply 101, 205, 209 configured to supply the gas, and a gas delivery apparatus 104, 204 for receiving the supplied gas and delivering the received gas into the aqueous solution or liquid food product in the form of the microbubbles (see also [0053, 0064-0066], figures 1 and 3).
Hayata is silent as to percentage of carbon dioxide of the gas present by volume although suggesting the gas essentially consisting of carbon dioxide, or being a high percentage of carbon dioxide [0053, 0064].
Steffen teaches sterilization of food products by contacting the liquid with a sterilizing gas containing a controlled percentage of carbon dioxide in combination with oxygen and/or ozone, such as with a modified atmosphere of between 10 and 25 
Hayata also discloses:
 the gas inherently comprising all or about 100% of carbon dioxide as it is disclosed as being a carbon dioxide source or canister for claims 6 and 17 [0053]; providing a treatment temperature of 40-50 degrees C, thus inherently the system comprising utilization of a heater for claim 16 [0074-0077]; and
the gas supply comprising a gas source such as a gas supply container to provide the carbon dioxide gas for claim 17 [0053, 0064-0066].
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Hayata et al PGPUBS Document US 2010/0203206 in view of Steffen PGPUBS Document US 2005/0244546, as applied to claims 1-4, 6, 7, 9-14, 16 and 17, and further in view of Cordemans de Meulenar et al PGPUBS Document US 2010/0279373. Claim 5 further differs by requiring the gas bubbles to have a diameter of between about 0.1 mm to about 7 mm, Hayata stating that size of microbubbles formed and applied being not particularly limited [0045]. 
Cordemans de Meulenar teach treatment of liquid to remove microorganisms such as viruses or bacteria, by application of microbubbles of treatment gas, having a diameter in the range of around 1 mm [0002, 0032, 0033, 0035]. It would have been .
Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Hayata et al PGPUBS Document US 2010/0203206 in view of Steffen PGPUBS Document US 2005/0244546, as applied to claims 1-4, 6, 7, 9-14, 16 and 17, and further in view of Shelton PGPUBS Document US 2004/0074252. Claim 15 further differs by requiring the gas delivery apparatus being or comprising a bubble column evaporator. Shelton teaches sanitizing or sterilizing an aqueous liquid, water, by providing ozone gas bubbles to a volume of the liquid, and dispensing the gas bubbles into the liquid through a bubble column evaporator. It would have been obvious to one of ordinary skill in the art of treating liquids so as to sanitize or sterilize the liquid with sterilizing gas, through introduction of the gas through a bubble column evaporator, as taught by Shelton, in order to thoroughly mix the entire flow volume of liquid with the gas bubbles, so as to achieve effective sterilization. 
Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Hayata et al PGPUBS Document US 2010/0203206 in view of Cordemans de Meulenar et al PGPUBS Document US 2010/0279373. For claim 21, Hayata further discloses the gas-permeable membrane material being selected or compatible with the aqueous solution being under about 1 atmosphere or about 1 bar of pressure, thus within the instantly claimed range. Hayata also discloses the bubbles optionally being microbubbles. 

Cordemans de Meulenar teach treatment of liquid to remove microorganisms such as viruses or bacteria, by application of microbubbles of treatment gas, having a diameter in the range of around 1 mm [0002, 0032, 0033, 0035]. It would have been obvious to one of ordinary skill in the art of sterilizing aqueous or liquid food products, to have operated the microbubble formation so as to produce microorganisms in the range of around 1mm, as taught by Cordemans de Meulenar, since such size of microbubbles of treatment gas effectively sterilizes or inactivates bacteria and viruses.
	ALLOWABLE SUBJECT MATTER
Claim 8 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Claim 8 would be deemed to distinguish in view of recitation in claims 1 and 8 of the gas having a temperature of in excess of 100 degrees C when it first contacts the aqueous solution. The prior art teaches away from such limitation. Hayata discloses providing a temperature of between 20 and 50 degrees C for the contacting of gas bubbles with liquid [0055, 0074-0077], while Sato PGPUBS Document US 2005/0084581 teaches providing of such high temperature of gas-liquid contact, however teaching away from utilization of applications of microbubbles provided through a microfilter as in Hayata, see paragraphs [0009-0015 of Sato]. Also, Osajima et al patent  6,821,481 teaches to contact liquids or liquid foods being sterilized with carbon 
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Osajima patent 6,821,481 is of particular interest with regard to recycling of carbon dioxide in a system for contacting a liquid being purified with carbon dioxide bubbles, and with regard to the contacting of bubbles with liquid being treated being at substantially higher temperatures than utilized by Hayata of up to 80 degrees C. 
Any inquiry concerning this communication or earlier communications from 
the examiner should be directed to Joseph Drodge at his direct government telephone number of 571-272-1140, or at alternate cell phone number 703-401-6309. The examiner can normally be reached on Monday-Friday from approximately 8:00 AM to 1:00PM and 2:30 PM to 5:30 PM.  
	Alternatively, to contact the examiner, send a communication via E-mail communication to the Examiner's Patent Office E-mail address: "Joseph.Drodge@uspto.gov". Such E-main communication should be in accordance with provisions of MPEP (Manual of Patent Examination Procedures) section 502.03 & related MPEP sections.  E-mail communication must begin with a statement authorizing the E-mail communication and acknowledging that such communication is not secure and will be made of record, under Patent Internet Usage Policy Article 5.  A suggested format for such authorization is as follows:  “Recognizing that Internet communications are not secure, I hereby authorize the USPTO to communicate with me concerning any 
Additionally, the examiner’s supervisor, Nam Nguyen, of Technology Center Unit 1778, can reached at 571-272-1342.  
The formal facsimile phone number, for official, formal communications, for the examining group where this application is assigned is 571-273-8300. The facsimile phone number for informal communication directly with the examiner is 571-273-1140.

	Information regarding the status of an application may be obtained from 

the Patent Application Information Retrieval (PAIR) system.  Status information

for published applications may be obtained from either private PAIR or Public 

PAIR, and through Private PAIR only for unpublished applications.  For more 

information about the PAIR system, see http://pair-direct.uspto.gov.  Should you

have any questions on access to the Private PAIR system, contact the Electronic 

Business Center (EBC) at 866-217-9197 (toll-free).  

JWD
09/13/2021
/JOSEPH W DRODGE/Primary Examiner, Art Unit 1778